Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20                 PageID.1748     Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

MARC VALENTINO BARRERA,

                       Plaintiff,
v                                                            Case No. 19-11807
                                                             Honorable Thomas L. Ludington
MOUNT PLEASANT, CITY OF, et al

                  Defendants.
__________________________________________/

    ORDER DENYING MOTION TO SHOW CAUSE AND REJECTING STIPULATION
                       TO EXTEND DEADLINES

       On June 18, 2019, Plaintiff filed a complaint under Section 1983 for false arrest against

Defendants City of Mount Pleasant, Isabella County, Officer Carey Murch, Officer Jeff

Thompson, Officer Jacob Eggers, and Officer Christopher Cluley. ECF No. 1. Plaintiff claims that

on the night in question, he was a passenger in a vehicle with three other individuals, including

Morgan Guerrero. Defendant Murch stopped the vehicle and Defendant Thompson arrived soon

afterwards. Murch and Thompson arrested Plaintiff and took him to the Isabella County

Correctional Facility. There Defendants Eggers and Cluley searched Plaintiff and placed him in

custody. Plaintiff argues that the officers arrested him without probable cause.

                                                 I.

       Plaintiff filed his complaint on June 18, 2019 and the Court issued its Case Management

and Scheduling Order on August 29, 2019. ECF No. 19. Discovery was scheduled to close on

March 2, 2020. The Scheduling Order provides, “This Court will not order supplemental discovery

to take place subsequent to the discovery cutoff date, but will reach the merits of discovery

motions, including motions to compel, filed before the cutoff date.” Id. at PageID.136.
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20                  PageID.1749       Page 2 of 9



       On February 21, 2020, Defendants served Guerrero with a subpoena to testify at a

deposition on March 3, 2020, one day after discovery was scheduled to close. ECF No. 30-1.

Guerrero did not appear for the deposition. More than three weeks later, Defendants filed a

“Motion to Show Cause and Compel Deposition of Morgan Guerrero.” ECF No. 30. They asked

the Court to order Guerrero to show cause as to why she did not appear for the deposition and to

compel her to appear for a deposition.

       Defendants’ motion will be denied. The scheduling order gave the parties over six months

to complete discovery. Regardless, Defendants did not serve Guerrero with a subpoena until a

week and half before the close of discovery and scheduled the deposition for the day after the close

of discovery. The Court’s Scheduling Order stated explicitly that motions to compel were to be

filed prior to the close of discovery. Instead, Defendants waited more than three weeks to file their

motion to compel. Defendants’ motion will be denied due to the untimeliness of their discovery

requests and motion.

                                                    II.

       The parties have also filed a stipulation to extend the dispositive motion deadline for

Defendants Murch and Thompson by 30 days. They represent that the extension is necessary to

continue the depositions of Murch and Thompson. Defendants Murch, Thompson, and the City of

Mount Pleasant claim that they “would be unfairly prejudiced if these depositions are completed

after their own dispositive motion(s) are filed.”

       The stipulation will be rejected. The parties have furnished no explanation as to why the

continued depositions of Murch and Thompson were not completed prior to the close of discovery.

As explained above, the parties were given over six months of discovery. At no point did they seek




                                                -2-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20                 PageID.1750       Page 3 of 9



to extend the period of recovery or file motions to compel. Their stipulation is untimely and will

be rejected.

        The stipulation further seek to extend to June 5 Plaintiff’s response brief deadline to all

dispositive motions. Defendants Isabella County, Cluley, and Eggers filed their motion for

summary judgment over a week ago on March 23, 2020. ECF No. 28. Pursuant to Local Rule 7.1,

Plaintiff’s response brief is due April 13, 2020. The parties furnish no justification for why

Plaintiff’s response brief should be extended by almost two months. Additionally, they provide no

reason as to why Defendants should be given two weeks to file a reply brief rather than the one

week provided in Local Rule 7.1. This stipulated relief will be rejected.

        The parties represent in the stipulation that they “have also confirmed with retired

Magistrate Judge Mona Mazjoub’s office several available dates for mediation in May 2020.”

They agree that they will complete facilitation by May 28, 2020. It is unclear why the parties are

considering facilitation dates in May. During the March 11, 2020 settlement conference, the parties

spoke with Judge Mazjoub’s office. At the time, Judge Mazjoub had many available times in April

because her facilitation practice had recently opened. Her office offered the parties many dates and

times for facilitation.

        The Court is aware that COVID-19 has disrupted many appointments. It is unknown how

long and to what extent COVID-19 will continue to affect society. However, telephones and the

internet provide a broad array of options to conduct facilitations remotely. The parties are

encouraged to consider remote facilitation methods that do not require the physical presence of the

attendees so that the case’s progress is not stymied.

        Accordingly, it is ORDERED that Defendants’ “Motion to Show Cause and Compel

Deposition of Morgan Guerrero” (ECF No. 30) is DENIED.



                                                -3-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20            PageID.1751      Page 4 of 9



      It is further ORDERED that the stipulation to extend the dispositive motion deadline is

REJECTED. The Court’s original Scheduling Orders remains intact.




      Dated: March 31, 2020                             s/Thomas L. Ludington
                                                        THOMAS L. LUDINGTON
                                                        United States District Judge




                                           -4-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20                   PageID.1752          Page 5 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION


MARC VALENTINO BARRERA,
                                                     Case No. 1:19-cv-11807-TLL-PTM
        Plaintiff,                                   Hon. Thomas L. Ludington


v


CITY OF MOUNT PLEASANT, a Municipal
Corporation; ISABELLA COUNTY,
Mt. Pleasant Police Officers CAREY MURCH
and JEFF THOMPSON, and Isabella County, Corrections
Officers JACOB EGGERS and CHRISTOPHER CLULEY,
In their individual and official capacity;


        Defendants.
___________________________________________________________/
 Fieger, Fieger, Kenney & Harrington, P.C.      Rosati, Schultz, Joppich, & Amtsbuechler, P.C.
 Geoffrey N. Fieger (P30441)                    Andrew J. Brege (P71474)
 Gregory W. Wix (P65424)                        Thomas D. Beindit (P81133)
 Attorneys for Plaintiff                        Attorneys for Defendants City of Mt. Pleasant, Cary
 19390 W. Ten Mile Rd.                          Murch & Jeff Thompson
 Southfield, MI 48075                           822 Centennial Way, Suite 270
 (248) 355‐5555                                 Lansing, MI 48917
 g.wix@fiegerlaw.com                            (517) 886‐3800
                                                abrege@rsjalaw.com
                                                tbeindit@rsjalaw.com

                                                Cummings McClorey Davis & Acho, PLC
                                                Allan C. Vander Laan (P33893)

                                               -5-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20             PageID.1753         Page 6 of 9



                                          Bradley C. Yanalunas (P80528)
                                          Attorney for Defendants Isabella County, Jacob Eggers
                                          & Christopher Cluley
                                          2851 Charlevoix Drive SE, Ste. 327
                                          Grand Rapids, MI 49546
                                          (616) 975‐7470
                                          avanderlaan@cmda‐law.com
                                          byanalunas@cmda‐law.com
___________________________________________________________/


   STIPULATION AND ORDER EXTENDING DISPOSITIVE MOTION
                DEADLINE AND FACILITATION
                                  STIPULATION


      Due to the current state of emergency, and more particularly, Governor

Whitmer’s Executive Order No. 2020-21 (EO), the parties have been unable to

complete the remaining continued depositions of Defendants Murch and

Thompson, as had been discussed at the March 11, 2020 settlement conference.

The parties agree that the completion of these depositions are necessary before

both a successful mediation. Defendants City of Mt. Pleasant, Murch, and

Thompson also assert they would be unfairly prejudiced if these depositions are

completed after their own dispositive motion(s) are filed by the Court’s current

deadline of April 2, 2020. As the current EO lifts its stay-in-place restriction on

April 13, 2020, the parties believe they should be able to complete the Much and

Thompson depositions by the end of April, barring any further extension of the

EO.



                                         -6-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20       PageID.1754    Page 7 of 9




      The parties have also confirmed with retired Magistrate Judge Mona

Mazjoub’s office several available dates for mediation in May 2020, with the last

available date May 28.

      Given the above, the Parties hereby agree and stipulate that the deadline for

Defendants to file dispositive motions be extended to May 8, 2020. The Parties

also agree to complete facilitation by May 28, 2020. Finally, the Parties agree that

Plaintiff’s response to any pending motions for summary shall be filed by June 5,

2020, and any response by Defendants shall be filed by June 19, 2020. The parties

further stipulate to adjourn the current oral argument on Defendants Isabella

County, Eggers, and Cluley’s pending motion for summary judgment to a date to

be scheduled by the Court following the briefing schedule outlined above.




Approved for entry:




Dated: March 27, 2020                  /s/ Gregory W. Wix________________
                                       Gregory W. Wix (P65424)
                                       Attorneys for Plaintiff




Dated: March 27, 2020                  /s/ Allan C. Vander Laan_____________

                                        -7-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20      PageID.1755    Page 8 of 9




                                      Allan C. Vander Laan (P33893)
                                      Attorney for Defendants Isabella County,
                                      Jacob Eggers & Christopher Cluley




Dated: March 27, 2020                 /s/ Andrew J. Brege________________
                                      Andrew J. Brege (P71474)
                                      Attorney for Defendants City of Mt.
                                      Pleasant, Officer Cary Murch & Officer Jeff
                                      Thompson




                                     ORDER

      This matter having come before the Court on the stipulation of the Parties,

and the Court being fully advised in the premises;

      IT IS HEREBY ORDERED that:

      1.    The deadline for Defendants to file dispositive motions be

extended to May 8, 2020.

      2.    The deadline to complete facilitation by May 28, 2020.



                                        -8-
Case 1:19-cv-11807-TLL-PTM ECF No. 31 filed 03/31/20    PageID.1756    Page 9 of 9




      3.    Plaintiff’s response to any dispositive motions shall be filed by

June 5, 2020.

      4.    Defendants’ reply briefs, in any, shall be filed by June 19, 2020.

      5.    The current oral argument scheduled for June 16 is adjourned to

a date to be set by the Court.




Dated: _________________
                                           Hon. Thomas L. Ludington
                                           U.S. District Court Judge




                                     -9-
